Citation Nr: 0832657	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle sprain 
and weakness, to include as secondary to service-connected 
status post bunionectomy of the right great toe.

2.  Entitlement to service connection for left ankle sprain 
and weakness, to include as secondary to service-connected 
status post bunionectomy of the left great toe.

3.  Entitlement to an initial rating in excess of 20 percent 
for temporomandibular joint (TMJ) disorder.

4.  Entitlement to an initial, compensable rating for status 
post bunionectomy of the right great toe.

5.  Entitlement to an initial, compensable rating for status 
post bunionectomy of the left great toe.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 2002 to 
September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision in which 
the RO, in Philadelphia, Pennsylvania, granted service 
connection and assigned an initial 20 percent rating for TMJ, 
and an initial 0 percent (noncompensable) rating, each, for 
status post bunionectomy of the right and left great toe, as 
well as denied service connection for right and left ankle 
sprain and weakness.  The veteran filed a notice of 
disagreement (NOD) in April 2004, and the RO issued a 
statement of the case (SOC) in July 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2004.

Subsequently, the claims file was transferred to the RO in 
Roanoke, Virginia. 

In January 2005, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.; a 
transcript of that hearing is of record.

In March 2005, the Board remanded these matters to the RO 
(via the Appeals Management Center (AMC), in Washington, DC) 
for further action.  After accomplishing some of the 
requested action, the AMC continued the denial of each claim 
(as reflected in the February 2008 SSOC, which was issued to 
the veteran in March 2008).
 
In a May 2008 letter, the Board notified the veteran that the 
VLJ that conducted the January 2005 hearing was no longer 
employed at the Board, and that she was entitled to another 
hearing, if she so desired.  An August 2008 Report of Contact 
document reflects that the veteran's representative contacted 
the veteran regarding the Board May 2008 letter to have 
another hearing.  However, the veteran responded that she did 
not want another hearing, and that  she wanted the Board to 
proceed expeditiously.

Because the veteran has disagreed with the initial ratings 
assigned following the grants of service connection for TMJ 
disorder  and for status post bunionectomy of the bilateral 
great toes, the Board has characterized these matters on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability). 

As explained in more detail below, consistent with what the 
RO has adjudicated (as reflected in the February 2008 SSOC), 
the Board has expanded the claims for service connection for 
right and for left ankle sprains, to include as secondary to 
service-connected status post bunionectomies of the right and 
left great toe 

The Board's decision on the claim for an initial rating in 
excess of 20 percent for TMJ disorder is set forth below.  
The claims for service connection for bilateral ankle sprains 
and weakness, each to include as secondary to service-
connected disabilities, as well as the claims for initial 
compensable ratings for status post bunionectomies of the 
right and left great toes are, again, being remanded to the 
RO via the AMC.  VA will notify the veteran when further 
action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  From the September 6, 2003 effective date of the grant of 
service connection to June 6, 2004, the veteran's service-
connected TMJ disorder was manifested by limitation of inter-
incisal movement to 24 mm, and excursion to the right side of 
8 mm and to the left side is 7 mm, with complaints of popping 
and discomfort that inhibited the veteran's normal chewing 
abilities such that she had to have a restricted diet and 
prevented her from playing her musical instruments 
comfortably.  

3.  Since June 7, 2004, VA medical records reflect that the 
veteran's service-connected TMJ disorder has been manifested 
by palpable tenderness, moderate to marked lateral movement 
restrictions, and limitation of inter-incisal movement 
ranging from 15 mm without discomfort, and 40 mm with 
discomfort, and TMJs clicked and jumped on both opening and 
closing, with complaints of pain that inhibit the veteran's 
daily activities, such as playing musical instruments, eating 
and sleeping.  


CONCLUSION OF LAW

1.  For the period from September 6, 2003 to June 6, 2004, 
the criteria for an initial rating in excess of 20 percent 
for TMJ disorder  have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A , 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2003-2007).  

2.  Since June 7, 2004, the criteria for a 30 percent, but no 
higher, rating for TMJ disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A , 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 4.45, 4.150 Diagnostic Code 
9905 (2004-2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In this appeal, an October 2003 pre-rating letter provided 
notice of what was needed to substantiate the claim for 
service connection for TMJ disorder, and the July 2004 SOC 
set forth the criteria for higher ratings for evaluating the 
veteran's service-connected TMJ under the criteria for 
temporomandibular disorders (which suffices for 
Dingess/Hartman).  In a December 2007 post-rating notice 
letter, the veteran was also provided with notice explaining 
how disability ratings and effective dates are assigned and 
the type of evidence that impacts those determinations. 

Following the issuance of each notice described above, the 
veteran and her representative were afforded further 
opportunities to present pertinent information and/or 
evidence to the matter decided herein before the RO 
readjudicated the claim (as reflected in the February 2008 
SSOC).  Hence, the veteran is not shown to be prejudiced by 
the timing of the aforementioned  notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The Board points out that, while the RO has not provided a 
notice letter specific to the claim for a higher initial 
rating for TMJ disorder since the grant of service connection 
for that disability, given the above, and because the veteran 
has demonstrated a clear understanding of what is needed to 
substantiate the claim for higher rating, the Board finds 
that the veteran is not shown to be prejudiced by  this 
omission.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that notice deficiencies are 
not prejudicial if they did not render the claimant without a 
meaningful opportunity to participate effectively in the 
processing of his or her claim).   

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, and reports of VA examinations 
conducted in October 2003 and January 2008.  Also of record 
is a copy of the January 2005 Board hearing transcript, as 
well as several written statements provided by the veteran 
and by her representative, on her behalf

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of this matter, at this 
juncture. See Mayfield v. Nicholson, 20 Vet. App. at 539, 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities, which assigns ratings  
based on average impairment of earning capacity resulting  
from a service-connected disability.  38 U.S.C.A. § 1155; 38  
C.F.R. Part 4.  Where there is a question as to which of two  
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates  the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating assigned following the grant of 
service connection, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating"  
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

The RO has assigned the initial 20 percent rating for TMJ 
disorder, under  Diagnostic Code (DC) 9905,  on the basis of 
limited temporomandibular articulation.  Under DC 9905, when 
the range of lateral excursion about the temporomandibular 
articulation is within 0 to 4 millimeters (mm) or when the 
range of inter-incisal motion about the temporomandibular 
articulation is from 31 to 40 mm, a 10 percent rating is 
warranted; an inter-incisal range of 21 to 30 mm warrants a 
20 percent rating; an inter-incisal range of 11 to 20 mm 
warrants a 30 percent rating; and an inter-incisal range of 
zero to 10 mm warrants a 40 percent rating.  Ratings for 
limited inter-incisal movement, however, may not be combined 
with ratings for limited lateral excursion.  38 C.F.R. § 
4.150.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Service treatment records reflects that the veteran was 
diagnosed with bilateral chronic popping of TMJ in October 
2002.  

The report of an October 2003 VA dental examination reflects 
that the veteran complained of popping in the right and left 
TMJs and that she could not chew food without getting popping 
and discomfort for at least a day afterwards.  On 
examination, there was no loss of supporting structures, she 
had good alveolar bone, her occlusion was normal and her 
periodontal condition was normal.  The probing depths were 
from 2 to 4 mm.  She had no residual paresthesia or 
anesthesia.  Her maximum opening TMJ was 24 mm which was less 
than normal.  On excursion to the right side, it was 8 mm, 
which was less than normal, and on the left side it was 7 mm.  
Functional status at the time of the examination revealed 
that the veteran did not have normal chewing abilities.  She 
has to have a restricted diet because of the problems any 
chewy type of food will do to her TMJ and the associated 
muscles.  The diagnosis was temporomandibular disorder.  

The examiner noted the disability's effects on her every day 
activities included that she could not chew properly, she 
could no longer play her musical instrument, and the 
condition caused her a lot of tension headaches and a lot of 
discomfort in the TMJ area.  The veteran reported that she 
was going to make a career, or at least an avocation, of 
music, but can not longer do this because of her TMJ 
disorders.  The VA examiner reported that she had no 
ancillary problems resulting from this disability.  She is 
bothered with the problem pertaining to food chewing on an 
almost daily basis.  The popping continues on both TMJs and 
she has a limited opening and limited excursions because of 
this problem.  

The report of an April 2004 VA dental examination reflects 
that the veteran complained that her TMJ problem continued to 
worsen and she had difficulty biting off and chewing many 
kinds of food.  On examination, there was no tenderness to 
palpation, clicking, popping, or grating of TMJs reported, 
and no tenderness to palpation of the muscles of mastication.  
The assessment was occlusion grossly within normal limits.  

A June 2004 VA dental summary reflects that the veteran 
stated she could no longer play her clarinet, eat hard foods, 
or open her mouth wide due to facial pain and joint popping.  
She stated that her pain levels were generally low except 
when she attempted to play her instrument or eat hard food, 
and she rated this pain as a 6 on a scale of 10.  She had no 
pain at the present time.  She also reported tension and 
discomfort in her neck muscles as well as several parasomnias 
to include somniloque and sleep walking, with symptoms more 
evident when she is under stress.  Examination revealed a 
stable occlusion with orthodontic relapse of the mandibular 
segment.  Maximal opening without discomfort at 15 mm, and 
with discomfort at 45 mm.  Slightly limited lateral range of 
mandibular motion.  Left joint demonstrated a significant pop 
and the veteran had to manipulate her mandible to close her 
mouth.  Palpable tenderness was associated with the 
masseters, temporalis, SCM, and trapezius muscles.   The 
diagnosis was myofascial pain dysfunction and internal 
derangement of the TMJs.  

A January 2008 VA dental examination report reflects that the 
veteran's complaints have not changed much since the original 
VA examination in 2003.  The VA examiner noted a review of 
the claims file and notation of the June 2004 VA dental 
record for comparison of the current severity of her service-
connected TMJ.  In this regard, the limitation of mandibular 
movement had slightly worsened, i.e., centric now had a limit 
of 40, not 45 mm, and lateral movement restrictions were now 
moderate, not slight.  Pain level increases from baseline of 
3 to 4 to 5 briefly with each pop.  Restrictions are marked.  
Both TMJs clicked and jumped on both opening and closing, but 
there was no tenderness on palpation.  Occlusion was within 
normal limits except for lingual version of lower incisor.  
The diagnosis was TMJ disorder, moderate to marked.  The 
effects on the veteran's everyday activity were noted as she 
could not play the clarinet or saxophone without severe TMJ 
pain developing, she has had to restrict her diet to small 
amounts of soft, mushy foods, and she tries to stifle yawns. 

The Board finds that after a review of the relevant medical 
evidence prior to the June 2004 VA dental summary record, 
there is no evidence showing an entitlement to a disability 
rating greater than 20 percent for the veteran's service-
connected TMJ.  In this regard, the veteran's maximum inter-
incisal range was 24 mm during his October 2003 VA 
examination.  Further, the medical treatment records do not 
reveal a disability picture which more nearly approximates a 
30 percent disability rating.  In this regard, there is no 
evidence that the veteran was found to have increased 
limitation of motion of temporomandibular articulation or 
worsening symptoms reflective of such limitation.  

The Board finds, however, that the relevant medical evidence 
supports the assignment of a 30 percent rating from the date 
of the veteran's June 7, 2004 VA dental summary record, at 
which time inter-incisal maximum range without discomfort was 
15 mm.  While it was also noted that the veteran had range of 
motion to 45 mm, the Board points out at that range she was 
in discomfort, and she had to manipulate her mandible to 
close her mouth.  For these reasons, the criteria for a 30 
percent rating, but no higher, for TMJ disorder, have been 
met from June 7, 2004.

The Board also concludes that since June 7, 2004, a higher 40 
percent rating is not warranted.  The evidence does not show 
inter-incisal range of motion of zero to 10 mm, which is 
required to support such a rating under DC 9905.  The Board 
has considered DeLuca and acknowledges the veteran's reported 
difficulty with pain and tenderness in her jaw.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of inter-incisal range of motion of zero to 10 mm 
to support the next higher rating.  See Johnston  v. Brown, 
10 Vet. App. 80 (1997).  Furthermore, during this period, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating could be assigned. 

The above determinations are based upon application of the 
pertinent provisions of VA's Rating Schedule.  The Board also 
finds that the record does not reflect that, at any point 
since the September 6, 2003 effective date of the grant of 
service connection, the veteran's TMJ disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an extra- 
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (as 
cited in the July 2004 SOC). During the periods in question, 
this disability was not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the ratings assigned at each stage), or necessitated frequent 
periods of hospitalization.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995). 

In reaching the above conclusions, the Board has applied the 
benefit-of-the-doubt doctrine in assigning a higher, 30 
percent rating for TMJ disorder from June 7, 2004, but finds 
that the preponderance of the evidence is against assignment 
of a rating greater than 20 percent prior to that date, or a 
rating greater than 30 percent since that date.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 20 percent for TMJ disorder, 
for the period from September6, 2003 to June 6, 2004, is 
denied.

A 30 percent rating for TMJ disorder, from June 7, 2004, is 
granted, subject to the pertinent legal authority governing 
the payment of compensation benefits.


REMAND

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the Board 
can not find that there has been substantial compliance with 
its March 2005 remand instructions pertaining to the 
remaining matters on appeal; therefore, another remand is 
warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).   

In the Board's March 2005 remand, the Board instructed the RO 
to arrange for a VA special orthopedic examination by an 
orthopedic surgeon to ascertain the nature, extent of 
severity, and etiology of right and/or left ankle sprain and 
weakness which may be present, and whether they are causally 
related to the veteran's service-connected status post 
bilateral great toe bunionectomies to include determining 
whether aggravation existed, as well as ascertain the current 
severity of the veteran's service-connected status post 
bilateral great toe bunionectomies.   The RO was to request 
that the examiner address several medical issues, provided by 
the Board in the form of questions.

Pursuant to the Board's prior remand, a January 2008 VA 
podiatry examination was conducted; the examiner noted his 
title as DPM, Assistant Chief of Surgery.  However, as 
pointed out by the veteran's representative in an August 2008 
informal hearing presentation, the VA examiner failed to 
provide an opinion as to the etiology of the veteran's either 
ankle sprain, to include whether either the veteran's 
service-connected status post right or left great toe 
bunionectomy disability aggravated the disability of each 
respective ankle.  While the VA examiner generally stated 
that the veteran's ankle sprain is most probably not related 
to her bunion deformity, such this does not adequately 
address whether there is medical relationship between each 
ankle sprain and each service-connected disability under 
consideration, and no specific opinion as to whether her 
bilateral ankle sprains have been aggravated (permanently 
worsened) as a result of either service-connected disability 
has been provided..  

The Board also notes that the examiner diagnosed the veteran 
with chronic ankle sprain, bilaterally, from which the 
veteran has asserted that she has suffered since service.   
The veteran is competent to give evidence about what she 
experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994) ).  As the record includes no medical opinion on this 
point, on remand, the examiner should provide medical 
opinion-based on full consideration of the veteran's 
documented history and assertions and supported by fully-
stated rationale-on the matter of direct service connection 
for each right and left ankle disability as well.  .  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The Board further notes that, as regards the VA examiner's 
evaluation of the current severity of the veteran's status 
post bilateral great toe bunionectomies, he failed to provide 
range of motion findings in degrees, and did not provide 
opinion was to whether the manifestations of this current 
disability involved only the nerves or also involved the 
muscle and joint structure.  In this regard, the VA 
examiner's general statement that range of motion is normal 
and "obviously bunion surgery involves nerves, muscles, 
tendons, and joint structure as this is the nature of bunion 
surgery" are not findings responsive to the Board's March 
2005 remand instructions.  The examiner also did not comment 
on the presence or absence of muscle atrophy, skin 
conditions, or other objective manifestations attributable to 
the service-connected bilateral great toe bunionectomies as 
directed by the instructions in the Board's March 2005 
remand.  

Lastly, there is no medical opinion of record as to whether 
it is medically possible to distinguish the effects and 
impact of his service-connected disability from those 
attributable to other diagnoses, a medical opinion in this 
regard is needed.  The Board emphasizes that, if it is not 
possible to distinguish the effects of service-connected and 
nonservice-connected conditions, the reasonable doubt 
doctrine dictates that all symptoms be attributed to the 
veteran's service-connected disability.  See Mittleider v. 
West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102 (2007).  

Given all the foregoing, the RO should arrange for the claims 
file to be returned to the physician who conducted the 
January 2008 VA special orthopedic examination for 
preparation of a supplemental medical opinion (with 
supporting rationale).  The RO should only arrange for the 
veteran to undergo examination if the prior physician is 
unavailable or is unable provided response to any of the 
questions posed without examining the veteran.  

If any examination is deemed warranted, examination by an 
appropriate physician, at a VA medical facility, should be 
afforded to the veteran.  The veteran is again advised that 
failure to report to any such scheduled examination, without 
good cause, may result in denial of the claims (as the 
original claims will be considered on the basis of evidence 
of record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Washington DC VA Medical Center (VAMC), dated from October 
2003 to July 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
prior since July 2005, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for 
records from Federal facilities.

The  RO should also  give the veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's letter should include notice of what  
evidence is needed to support her claims on a secondary 
basis, under 38 C.F.R. § 3.310 (revised effective in October 
2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims remaining on appeal.

As a final point, the Board notes in an August 2008 Report of 
Contact, the veteran's representative has provided the 
veteran's new address.  The RO should make note of this 
change and take the appropriate action to notify the veteran 
at her current, correct address.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Washington, D.C. VAMC all outstanding 
records of orthopedic and podiatry 
treatment and/or evaluation, from July 
2005 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the veteran (at 
her current, correct address) and her 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain the type of evidence that is the 
veteran's ultimate responsibility to 
submit. 

The RO should inform the veteran of the 
evidence needed to support her claims for 
service connection on a secondary basis, 
and provide notice of the provisions of 
38 C.F.R. § 3.310 (revised effective in 
October 2006).

The RO's letter should clearly explain to 
the veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and her 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
entire claims file, along with a copy of 
this REMAND, should be returned to the 
physician who conducted the January 2008 
VA podiatry examination for a 
supplemental opinion.

The physician should render all specific 
findings needed to evaluate the veteran's 
status post right and left great toe 
bunionectomy disabilities, to include 
whether either the disability is 
considered severe, if equivalent to 
amputation of the great toe, or operated 
with resection of metatarsal head, and 
indicate whether either involves any 
malunion or nonunion of the tarsal or 
metatarsal bones. The examiner should 
provide range of motion findings in 
degrees, and provide an opinion whether 
the manifestations of this current 
disability involves only the nerves or 
also involves the muscle and joint 
structure; and, if so, the nature and 
extent of any such involvement.

The examiner is also requested to comment 
on the presence or absence of muscle 
atrophy, skin conditions, and/or other 
objective manifestations attributable to 
the service-connected bilateral great toe 
bunionectomies

The examiner should also offer an opinion 
as to whether it is possible to 
distinguish the symptoms and effects of 
the veteran's service-connected status 
post right or left great toe bunionectomy 
disability from those attributable to any 
nonservice-connected foot condition(s).  
If it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the above-noted findings 
are indicative of the veteran's overall 
impairment of each foot.

The should also provide an opinion as to 
whether, with respect to each ankle 
disability, it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
(1) had its onset in or is otherwise 
related to service; or (2) was caused or 
is aggravated (i.e., permanently worsened 
beyond its natural progression) by the 
status post bunionectomy disability of 
the corresponding great toe.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.

If the prior physician is unavailable, or 
is unable to render the requested 
supplemental opinion without examining 
the veteran, the RO should arrange for 
the veteran to go undergo VA special 
orthopedic or podiatry examination, by a 
physician with appropriate expertise at a 
VA facility, to obtain answers to the 
questions posed above. The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All necessary tests and 
studies, if warranted, should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report).

The physician should set forth any 
examination findings, along with the 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all evidence and 
legal authority.  The  RO should 
specifically document its consideration 
of whether "staged rating" of either 
disability status post bilateral 
bunionectomy disability,  pursuant to the 
Fenderson (cited to above), is 
appropriate.  Also, in adjudicating 
whether service connection for each ankle 
disability is warranted on a secondary 
basis, the RO should specifically 
consider and discuss the current version 
of 38 C.F.R. § 3.310 (revised effective 
in October 2006).

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate SSOC (with notice to the 
appellant at her current, correct 
address) that includes citation to and 
discussion of additional legal authority 
considered (to include the current 
version of 38 C.F.R. § 3.310), along with 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


